Order filed May 11, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00072-CV
                                   ____________

                       GIOVANNY LAGUAN, Appellant

                                         V.

  WILMINGTON TRUST, N.A., NOT IN IT'S INDIVIDUAL CAPACITY,
     BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2014-2, Appellee


                On Appeal from the County Court at Law No. 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 20-CCV-068157

                                    ORDER

      The notice of appeal in this case was filed December 9, 2021. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before May 26, 2021. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                  PER CURIAM

Panel Consists of Justices Wise, Jewell, and Spain.